Dismissed and Memorandum Opinion filed August 28, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00696-CR

                   TIMOTEO RAUL NAVARRO, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1021411

                 MEMORANDUM                       OPINION


      After a plea of guilty, appellant was convicted of the offense of sexual assault
of a child and sentenced to seven years in prison on October 19, 2005. No timely
motion for new trial was filed. Appellant’s notice of appeal was due November 18,
2005, but was not filed until July 27, 2018.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2